Reasons for allowance



1.	Claims 1, 3-7, 9-12 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

Along with response dated 11/19/21, the closest prior art DAO et al (US 2019/0261260A1) explains a  NEF can be pre-configured by the network management function to serve one or multiple groups of UE, one or multiple network slice instances, one or multiple applications, one or multiple local area data networks (LADN) and one or multiple data networks (DN). The NEF may register itself to the NF repository function (NRF). The NEF can be selected or reselected by CP network functions, such as AMF or SMF or UDM or PCF or the NEF itself. The selection or reselection of the NEF may be determined by the one or more of: DNN, LADN, network slice information (e.g. S-NSSAI), UE ID, UE location, UE group identifiers (e.g. internal group ID, external group ID), UE group subscription information, SMF service area, UPF service area, AS location (e.g. DNAI) and geographical zone identifiers, application ID. In order to discover which AMF and SMF functions which serve specific UEs, the NEF may need to access the UDM or UDR. According to embodiments, the NEF can send a notification message received from an AF to the serving UDM, PCF, AMF or SMF for the UE group, rather than sending individual messages for each of the UEs. When the UE is registered to the network, the AMF 
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: storing, by said PFDF, said PFD in a Unified Data Repository (UDR) comprised by said telecommunication network, wherein said PFD is stored with identifications of corresponding applicable slices in said UDR; receiving, by said PFDF, from a Session Management Function (SMF) a request for PFDs that apply to a particular slice, wherein said received request comprises an identification of said particular slice; retrieving, by said PFDF, from said UDR said PFD that applies to said particular slice; and providing, by said PFDF, said retrieved PFD to said SMF.
Further regarding claim 7  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: store equipment arranged for storing said PFD in a Unified Data Repository (UDR) comprised by said telecommunication network, wherein said store equipment is further arranged for storing said PFD with identifications of corresponding applicable slices in said UDR; wherein said receive equipment is further arranged for receiving from a Session Management Function (SMF) a request for PFDs that apply to a particular slice, wherein said received request comprises an identification of said particular slice and wherein said PFDF further comprises: retrieve equipment arranged for retrieving from said UDR said PFD that applies to said particular slice, and provide equipment arranged for providing said retrieved PFD to said SMF.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.